Citation Nr: 0111589	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-07 843	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder 
diagnosed as mild, diffuse degenerative disk disease of the 
lumbo-sacral spine.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



REMAND

The veteran had active service from January 1955 to January 
1958.  He has current disability from a back disorder 
diagnosed in November 1998 as degenerative joint disease of 
the lumbosacral spine and in December 1998 as diffuse 
degenerative disc disease.

The veteran contends that his current low back disability was 
incurred as a result of injuries he sustained during his 
active military service.  Service medical records dated in 
September 1955 indicate that the veteran sought treatment for 
back pain which he indicated had lasted four weeks.  At that 
time, he denied sustaining back trauma.  At the time of his 
medical examination for separation from service, an examiner 
indicated that the veteran's spine and other musculoskeletal 
systems were clinically normal.  No significant interval 
history was reported.

A private doctor of chiropractic examined the veteran in 
October 1999.  The veteran gave a history of a slip and fall 
back injury in August 1955.  The examiner interpreted X-rays 
taken in November 1998 as showing spondylosis of the lumbar 
spine, with loss of disc space at all levels, worst at L5-S1.  
The reported diagnosis was chronic post-traumatic lumbar 
spine segment dysfunction of probable accident origin.  The 
examiner further commented:

If the history is correct, my review of 
the patients (sic) prior records would 
indicate that there is a good probability 
that the patient did suffer a low back 
injury in August 1955, and the pain 
symptoms today are reasonably associated 
with this low back injury that the 
patient reports.

In its February 2000 rating decision, the regional office 
(RO) denied the veteran's claim on that basis that the claim 
was not "well grounded."  The RO's statement of the case 
also referred to a statute which provided that the veteran 
had the burden of submitting a "well-grounded" claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Claims Assistance Act of 2000 specifically 
provides that VA shall afford the veteran a medical 
examination or provide a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his degenerative disc disease of the 
lumbosacral spine.  The RO should take 
all necessary steps to obtain any 
pertinent records which are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder should be made available to 
the examiner.  The examiner should 
express an opinion whether the 
degenerative disc disease of the lumbar 
spine which was diagnosed in November 
1998 is related to any inservice event, 
including the inservice complaints.  

3.  If the veteran or his representative 
has or can obtain evidence which supports 
the veteran's claim, such evidence must 
be submitted to the RO.  In particular, 
the veteran should submit medical 
evidence which shows that he incurred a 
back injury in service and that his 
current disability is related to his 
period of service. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for diffuse 
degenerative disc disease of the lumbar 
spine.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  

6.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.  The Board notes that this is 
not an original claim for compensation 
although it is the first claim for 
service connection for this disability.  
38 C.F.R. § 3.160 (2000). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



